NOTICE OF ALLOWABILITY

Election/Restrictions
Claims 9, 10, and 12-20 are directed to allowable products.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Claims 1-8 are no longer withdrawn from consideration and are also allowable, because the claims are amended as set forth below and now include all the limitations of allowable claim 9.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 6, 2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian C. Whipps on February 24, 2022.

The application has been amended as follows: 
	
Please rejoin claims 1-6 and 8, amend claims 1 and 16, and cancel claim 7.

	1. (Rejoinder – Currently Amended) A method of forming a linear polarizer, comprising the steps of: shear-coating a polymeric lyotropic liquid crystal solution comprising a birefringent aromatic polymer on a substrate to form a polymeric birefringent coating layer, the polymeric birefringent coating layer being 1.0 micrometers or less in thickness; and treating the polymeric birefringent coating layer with a doping-passivation solution comprising iodine anions and multi-valent cations to form a linear polarizer layer, wherein the birefringent aromatic polymer is of a structure:

    PNG
    media_image1.png
    126
    207
    media_image1.png
    Greyscale
(A), or a salt thereof,
wherein n is an integer in a range from 25 to 10,000, or the birefringent aromatic polymer is of a structure:
  
    PNG
    media_image2.png
    123
    340
    media_image2.png
    Greyscale
(B), or a salt thereof,
wherein n is an integer in a range from 20 to 20,000. 

	2. (Rejoinder)

	3. (Rejoinder)

	4. (Rejoinder)

	5. (Rejoinder)

	6. (Rejoinder)

	7. (Canceled)

	8. (Rejoinder)

	16. (Currently Amended) An optical article, comprising: an optical retarder layer
a linear polarizer layer of 1.0 micrometers or less in thickness, comprising a second birefringent aromatic polymer, iodine anions, and multi-valent cations, the second birefringent aromatic polymer being aligned along a second alignment direction, wherein the second birefringent aromatic polymer and iodine anions cooperate to polarize light incident on the second birefringent aromatic polymer and iodine anions, and the second birefringent aromatic polymer is of a structure:

    PNG
    media_image1.png
    126
    207
    media_image1.png
    Greyscale
(A), or a salt thereof,
wherein n is an integer in a range from 25 to 10,000, or the second birefringent aromatic polymer is of a structure:
  
    PNG
    media_image2.png
    123
    340
    media_image2.png
    Greyscale
(B), or a salt thereof,
wherein n is an integer in a range from 20 to 20,000; and 

wherein an angle between the first alignment direction and the second alignment direction is in a range of 40o to 50o.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The instant claims have been found allowable over the closest prior art of record.  All rejections previously set forth are withdrawn.
The distinctions between the instant claims and the closest prior art of record are explained below:
Sugino et al. (US 7110177 B2) teaches a linear polarizer comprising an oriented film coated with iodides.  Sugino fails to teach a linear polarizer comprising a birefringent coating formed of a birefringent aromatic polymer, iodine anions, and multi-valent cations; and fails to teach a birefringent coating layer comprising a birefringent aromatic polymer structure of (A) or (B) as depicted in claim 9.
Lazarev (US 2012/0099052 A1) teaches lyotropic liquid crystal birefringent aromatic polymers for optical films.  Lazarev fails to teach a linear polarizer; fails to teach any polarizer having thickness of 1 micrometer or less; fails to teach any polarizer comprising a birefringent coating formed of a birefringent aromatic polymer, iodine anions, and multi-valent cations.
Hatanaka et al. (US 2017/0269271 A1) teaches a circularly polarizing plate comprising a linear polarizer and a quarter wavelength plate.  Hatanaka fails to teach a linear polarizer comprising a birefringent coating formed of a birefringent aromatic polymer, iodine anions, and multi-valent cations; fails to teach a polarizer having 
Rao et al. (US 2006/0187548 A1) teaches a polarizing plate comprising protective layer.  Rao fails to teach a linear polarizer comprising a birefringent coating formed of a birefringent aromatic polymer, iodine anions, and multi-valent cations; fails to teach any polarizer having thickness of 1 micrometer or less; and fails to teach a birefringent coating layer comprising a birefringent aromatic polymer structure of (A) or (B) as depicted in claim 9.
Poliakov et al. (US 2015/0123911 A1) teaches a multilayered touch panel stack for an OLED or LCD display.  Poliakov fails to teach a linear polarizer comprising a birefringent coating formed of a birefringent aromatic polymer, iodine anions, and multi-valent cations; fails to teach any polarizer having thickness of 1 micrometer or less; and fails to teach a birefringent coating layer comprising a birefringent aromatic polymer structure of (A) or (B) as depicted in claim 9.
The totality of the claim 9 invention limitations sufficiently distinguishes over the teachings of the closest prior art of record.  Therefore, the prior art of record does not disclose or render obvious the claimed invention.  In view of the foregoing, the instant claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782